Case 1:20-cv-22050-FAM Document 7 Entered on FLSD Docket 08/04/2020 Page 1 of 5



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA

                                             Case No. 1:20-cv-22050-FAM

 SISVEL INTERNATIONAL, S.A.
 and SISVEL S.p.A.,

            Plaintiff,

 v.

 BLU PRODUCTS, INC.,

            Defendant.
                                                            /

      BLU PRODUCTS, INC.’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                            RESPOND TO COMPLAINT

            Defendant BLU PRODUCTS, INC. (“BLU”), by and through its undersigned counsel,

 hereby moves the Court for the entry of an order extending the time in which BLU may file a

 response to the Complaint for Patent Infringement ("Complaint") filed by the Plaintiffs, SISVEL

 INTERNATIONAL, S.A. and SISVEL S.p.A ("Plaintiffs"). In support of its motion, BLU states

 as follows:

            1.        On May 15, 2020, Plaintiffs filed the Complaint (ECF No. 1).

            2.        The period prescribed for BLU to file a response to the Complaint expires today,

 August 4, 2020.

            3.        Due to the press of other matters and in order to allow the parties additional time

 for ongoing settlement discussions, BLU requests additional time to file its response to the

 Complaint.

            4.        Specifically, BLU seeks a thirty-day (30) extension of time through September 3,

 2020 within which to file its response. Plaintiffs do not oppose the relief sought in this Motion.




      Egozi & Bennett, P.A.  2999 NE 191st Street, Suite 407  Aventura, Florida 33180  Tel 305.931.3000  Fax 305.931.9343
Case 1:20-cv-22050-FAM Document 7 Entered on FLSD Docket 08/04/2020 Page 2 of 5



 This is BLU's first request for an extension of time to respond to the Complaint.

         5.        BLU makes this motion in good faith and not for the purpose of undue delay.

         6.        Pursuant to Rule 7.1(a)(2), Local Rules of the United States District Court for the

 Southern District of Florida, a proposed order is attached for the Court’s convenience as Exhibit

 A, and a copy will be transmitted to judge’s chambers pursuant to Rule 3(I)(6) of the CM/ECF

 Administrative Procedures of the Southern District of Florida.

                          CERTIFICATE OF GOOD FAITH CONFERENCE

         The undersigned certifies that as required by S.D. Fla. L.R. 7.1(a)(3), the office of the

 undersigned has contacted counsel for the Plaintiffs and the relief requested in this motion is

 unopposed.

                                                         Respectfully submitted,

                                                         s/ Yanina Zilberman
                                                         Bernard L. Egozi (Florida Bar No. 152544)
                                                         begozi@egozilaw.com
                                                         Yanina Zilberman (Florida Bar No. 105665)
                                                         yanina@egozilaw.com
                                                         EGOZI & BENNETT, P.A.
                                                         2999 NE 191 Street, Suite 407
                                                         Aventura, Florida 33180
                                                         Telephone: (305) 931-3000

                                                         Counsel for Defendant




   Egozi & Bennett, P.A.  2999 NE 191st Street, Suite 407  Aventura, Florida 33180  Tel 305.931.3000  Fax 305.931.9343
Case 1:20-cv-22050-FAM Document 7 Entered on FLSD Docket 08/04/2020 Page 3 of 5



                                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served by e-mail

 through the CM/ECF system on this 4th day of August, 2020, on all counsel of record on the

 service list below.

                                                         s/ Yanina Zilberman



 Service List

 GRAY ROBINSON, P.A.
 Jorge Espinosa, Esq.
 Francesca Russo, Esq.
 Robert R. Jimenez, Esq.
 333 SE 2nd Avenue, Suite 300
 Miami, FL 33131
 Tel.: 305-416-6880
 Fax: 305-416-6887
 jespinosa@etlaw.com
 frusso@etlaw.com
 rjimenez@etlaw.com

 Counsel for Plaintiff




   Egozi & Bennett, P.A.  2999 NE 191st Street, Suite 407  Aventura, Florida 33180  Tel 305.931.3000  Fax 305.931.9343
Case 1:20-cv-22050-FAM Document 7 Entered on FLSD Docket 08/04/2020 Page 4 of 5




                               EXHIBIT "A"




   Egozi & Bennett, P.A.  2999 NE 191st Street, Suite 407  Aventura, Florida 33180  Tel 305.931.3000  Fax 305.931.9343
Case 1:20-cv-22050-FAM Document 7 Entered on FLSD Docket 08/04/2020 Page 5 of 5



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA

                                             Case No. 1:20-cv-22050-FAM

 SISVEL INTERNATIONAL, S.A.
 and SISVEL S.p.A.,

            Plaintiff,

 v.

 BLU PRODUCTS, INC.,

            Defendant.
                                                            /

                                                           ORDER

            THIS CAUSE is before the Court on the Unopposed Motion for Extension of Time to

 Respond to Complaint ("Motion"), filed by Defendant BLU PRODUCTS, INC. ("BLU") [ECF

 No. 7]. It is:

            ORDERED AND ADJUDGED that the Motion is granted. BLU shall file its response to

 the Complaint on or before September 3, 2020.




                                                            Hon. Federico A. Moreno
                                                            United States District Court Judge



 Copies to:

 Counsel of Record




      Egozi & Bennett, P.A.  2999 NE 191st Street, Suite 407  Aventura, Florida 33180  Tel 305.931.3000  Fax 305.931.9343
